DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Preliminary Amendment filed on 8/14/2018.
Claims 1-9 are pending. Claims 1, 8, and 9 are independent.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borges et al. (“Hierarchical Classification using a Competitive Neural Network”) in view of Ulanov et al. (US2014/0012849).

In regards to claim 1, Borges et al. substantially discloses a computer system comprising: 
a generation unit configured to perform first machine learning on a target document, as input data, to which a correct path in a tree structure is given, each node in the tree structure indicating a document category, and thereby generate a classification model indicating a right path to a leaf node for the target document (Borges et al. pg173 section II.B.3 para1-2, pg174 section III.C para1-2, generates hierarchical classification tree that weighted to correct (desired) path to leaf node). 
Borges et al. does not explicitly disclose an update unit configured to perform second machine learning that applies, to the classification model, the target document to which the correct path is not given, and when a path from an Nth level node to an (N+1)th level node is different from the correct path, update the classification model by setting a modified path from the (N+1)th level node to an (N+2)th level node different from a child node of the (N+1)th level node based on the correct path.
However Ulanov et al. substantially discloses an update unit configured to perform second machine learning that applies, to the classification model, the target document to which the correct path is not given, and when a path from an Nth level node to an (N+1)th level node is different from the correct path, update the classification model by setting a modified path from the (N+1)th level node to an (N+2)th level node different from a child node of the (N+1)th level node based on the correct path (Ulanov et al. fig.5 para[0044] and [0073]-[0074], updates classification model to determine best way to partition and arrange (N+1)th (parent) level nodes and (N+2)th (child) level nodes based on correct path).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the hierarchical classification system of Borges et al. with the multilabel classification system of Ulanov et al. in order to minimize misclassification wrongly routed documents (Ulanov et al. para[0065]-[0066]).

In regards to claim 2, Borges et al. as modified by Ulanov et al. substantially discloses the computer system according to Claim 1, wherein the update unit sets the modified path from the (N+1)th level node to the (N+2)th level node included in the correct path (Ulanov et al. para[0073]-[0074]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the hierarchical classification system of Borges et al. with the multilabel classification system of Ulanov et al. in order to minimize misclassification wrongly routed documents (Ulanov et al. para[0065]-[0066]).

In regards to claim 3, Borges et al. as modified by Ulanov et al. substantially discloses the computer system according to Claim 1, wherein the update unit performs the second machine learning without using a policy of returning the right path (Ulanov et al. para[0075]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the hierarchical classification system of Borges et al. with the multilabel classification system of Ulanov et al. in order to minimize misclassification wrongly routed documents (Ulanov et al. para[0065]-[0066]).

Ulanov et al. para[0077]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the hierarchical classification system of Borges et al. with the multilabel classification system of Ulanov et al. in order to minimize misclassification wrongly routed documents (Ulanov et al. para[0065]-[0066]).

In regards to claim 5, Borges et al. as modified by Ulanov et al. substantially discloses the computer system according to Claim 1 any one of Claims 1, further comprising: an evaluation unit configured to classify a document by using a classification model updated by the update unit and evaluate the classification model (Borges et al. pg173 section III para3-4).  

In regards to claim 6, Borges et al. as modified by Ulanov et al. substantially discloses the computer system according to Claim 5, wherein when an evaluation value indicating evaluation by the evaluation unit does not meet predetermined criteria, the update unit performs the second machine learning that applies, to the updated classification model, the target document to which the correct path is not given, and thereby reruns update of the classification model (Borges et al. pg174 section III.C para1-2).  

In regards to claim 7, Borges et al. as modified by Ulanov et al. substantially discloses the computer system according to Claim 6, wherein the predetermined criteria are set in accordance with an attribute of an object described in the document (Borges et al. pg173 section III para5).  



Claim 9 recites substantially similar limitations to claim 1. Thus claim 9 is rejected along the same rationale as claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhu et al. (“Hierarchical Document Classification based on a Backtracking Algorithm”) teaches using a backtracking algorithm to reduce effects of misclassification at higher level to the lower.
Ozkan (US2016/0189058) teaches incrementally updating a binary classification tree
Zhou et al. (US2012/0166366) teaches generating multiple hierarchical classification models.
Suermondt et al. (US 6,947,936) teach identifying features of a document and generating categorizers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178